ORDER
MICHEL, Circuit Judge.
The court considers whether this recently docketed appeal should be transferred.
Leilani G. Idolor sued Elvis J. Espíritu in the United States District Court for the Eastern District of Louisiana, seeking child support payments. The district court dismissed for lack of jurisdiction, stating that it did not have diversity jurisdiction over such cases. Idolor appealed, using a form that identified this court as the court to which her appeal was directed.
This court is a court of limited appellate jurisdiction. See 28 U.S.C. § 1295. It is clear that this court does not have jurisdiction over this appeal. Thus, we transfer this appeal to the court that would have jurisdiction over this appeal, the United States Court of Appeals for the Fifth Cir*513cuit. See 28 U.S.C. § 1631 (when “an appeal ... is noticed for or filed with such a court and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action or appeal to any other such court in which the action or appeal could have been brought at the time it was filed or noticed .. .”)•
Accordingly,
IT IS ORDERED THAT:
This appeal is transferred to the United States Court of Appeals for the Fifth Circuit.*

 The clerk should also transmit to the Fifth Circuit the copies of the brief that are in this court’s file.